DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/2020, 11/11/2020, 12/8/2020, and 4/21//2021 were  considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideo et al. (JPS 56161436A, translation of record, hereinafter Hideo).
Regarding Claim 1, Hideo discloses a method of manufacturing a contact lens, said method comprising:
a) contacting a curable composition (the matrix monomer material 6, Abstract) with a microfiber (the nylon filaments 3, Abstract) that is insoluble in the curable composition,
b) curing the curable composition to provide a polymeric lens body (hydrophilic polymer 7, Abstract, temperature controlled bath to polymerize and solidify the monomer 6) with the microfiber embedded therein (see Abstract), and
c) contacting the polymeric lens body with a solvent (see Abstract, “…with a special solvent to dissolve and remove only the nylon filaments …”) that dissolves the microfiber to provide a contact lens comprising a bulk polymer material defined by a front surface (Fig. 6), a back surface (Fig. 6), a circumferential edge (Fig. 6), and a microchannel embedded within the bulk polymer material (Fig. 5, fine through holes are formed with nylon filaments are dissolved, specification, 2nd paragraph of translation).
Regarding Claim 24, Hideo discloses a polymeric lens body comprising a bulk polymer material (Abstract, polymer for contact lenses) defined by a front surface (Fig. 6, semi-finished contact lens product, top surface), a back surface (Fig. 6, semi-finished contact lens product, bottom surface), and a circumferential edge (Fig. 6, edge of semi-finished contact lens product); and a dissolvable material embedded within the bulk polymer (see Abstract, “…with a special solvent to dissolve and remove only the nylon filaments …”).
Claims 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bing (CN 2784965 Y, translation of record, hereinafter Bing).
Regarding Claim 9, Bing discloses a contact lens comprising:
a) a bulk polymer material (Page 2, polymerization … silicone hydrogel materials) defined by a front surface, a back surface, and a circumferential edge (Abstract, outer and inner surface, Page 1, edge or peripheral part, 1, see figures 1, 2, 3, 5, 6, and 7),
and
b) a microchannel (Page 7, channel 5 between the pores 3, Fig. 8, channel 5) embedded within the bulk polymer material having a first opening located within 2 mm of the circumferential edge (see figures 5 and 6, Claim 5, the micro-holes, and thereby the channels, extend to the edge of outer part of the contact lens body, thereby would be within 2 mm of the circumferential edge, especially Fig. 8, the channel 5 is shown reaching the outer edge of contact lens body 1). 
Regarding Claim 10, Bing discloses as is set forth above and further discloses 
the first opening is located within 0.5 mm of the circumferential edge (see figures 5 and 6, Claim 5, the micro-holes, and thereby the channels, extend to the edge of outer part of the contact lens body, thereby would be within 0.5 mm of the circumferential edge, especially Fig. 8, the channel 5 is shown reaching the outer edge of contact lens body 1).
Regarding Claim 11, Bing discloses as is set forth above and further discloses wherein the microchannel is branched (see figures 5, 6, and 8. the micro-holes connect the channels, therefore producing branched microchannels).
Regarding Claim 13, Bing discloses as is set forth above and further discloses wherein the first opening is located at the circumferential edge (Fig. 8, the channel 5 is shown reaching the outer edge of contact lens body 1).
Regarding Claim 14, Bing discloses as is set forth above and further discloses wherein the microchannel is fluidly connected to a second opening on the front surface or on the back surface, wherein the second opening is located more than 2 mm away from the circumferential edge (Fig. 6, the channels 5  are connected to micropores 3, the network is shown reaching from the outer edge of contact lens body 1 toward the center of 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al. (JPS 56161436A, translation of record) as applied to claim 1 above, and further in view of Litvin (US 2018/0161149).
Regarding Claim 2, Hideo discloses as is set forth above, but doesn’t specifically disclose the microfiber of comprises a spun polymer.
However Litvin, in the same field of endeavor, teaches the microfiber of comprises a spun polymer (Paragraph 0034) for the purpose of providing very fine polymer fibers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Hideo with the microfiber of comprises a spun polymer of Litvin, for the purpose of providing very fine polymer fibers.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al. (JPS 56161436A, translation of record) as applied to claim 1 above, and further in view of Lai et al. (US 2017/0280997).
Regarding Claim 3, Hideo discloses as is set forth above, but doesn’t specifically disclose the microfiber of comprises a printed polymer.
However Lai, in the same field of endeavor, teaches the microfiber of comprises a printed polymer (Paragraph 0032, lines 19-23) for the purpose of providing a microstructure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Hideo with the microfiber of comprises a printed polymer of Lai, for the purpose of providing a microstructure.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al. (JPS 56161436A, translation of record) as applied to claim 1 above, and further in view of Lai et al. (US 2017/0280997).
Regarding Claim 4, Hideo discloses as is set forth above, but doesn’t specifically disclose wherein prior to step (a) the method further comprises: i. curing an initial amount of the curable composition in a mold to provide a cured polymer comprising a surface; and placing or forming the microfiber on at least a portion of the cured polymer.
However Lai, in the same field of endeavor, teaches wherein prior to step (a) the method further comprises: i. curing an initial amount of the curable composition in a mold to provide a cured polymer comprising a surface; and placing or forming the microfiber on at least a portion of the cured polymer (Paragraph 0032, lines 19-23) for the purpose of providing a microstructure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Hideo with wherein prior to step (a) the method further comprises: i. curing an initial amount of the curable composition in a mold to provide a cured polymer comprising a surface; and placing or forming the microfiber on at least a portion of the cured polymer of Lai, for the purpose of providing a microstructure.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al. (JPS 56161436A, translation of record) as applied to claim 1 above, and further in view of Davis et al. (US 2014/0377327).
Regarding Claim 6, Hideo discloses as is set forth above, but doesn’t specifically disclose wherein the microfiber comprises polyvinyl alcohol.
However Davis, in the same field of endeavor, teaches wherein the microfiber comprises polyvinyl alcohol (Paragraphs 0038, 0051, and 0113) for the purpose of providing a spun fiber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Hideo with wherein the microfiber comprises polyvinyl alcohol of Davis, for the purpose of providing a spun fiber.
Regarding Claim 7, Hideo discloses as is set forth above, but doesn’t specifically disclose wherein the contact lens comprises a silicone hydrogel.
However Davis, in the same field of endeavor, teaches wherein the contact lens comprises a silicone hydrogel (Paragraphs 0086 and 0213) for the purpose of providing a flexible contact lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Hideo with wherein the contact lens comprises a silicone hydrogel of Davis, for the purpose of providing a flexible contact lens.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al. (JPS 56161436A, translation of record) as applied to claim 1 above, and further in view of Marullo et al. (US 2017/0307779).
Regarding Claim 8, Hideo discloses as is set forth above, but doesn’t specifically disclose wherein the contact lens comprises a silicone elastomer. 
However Marullo, in the same field of endeavor, teaches wherein the contact lens comprises a silicone elastomer (Paragraph 0021, lines 1-10) for the purpose of providing a tint or optical filter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Hideo with the wherein the contact lens comprises a silicone elastomer of Marullo, for the purpose of providing a tint or optical filter.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bing (CN 2784965 Y, translation of record), as applied to claim 9 above, and further in view of Leng et al. (US 2018/0215088).
Regarding Claim 12, Bing discloses as is set forth above but does not specifically disclose wherein the branched microchannel follows Murray’s Law: 
r03 = r13 +  r23 + rn3 
where r0 is the radius of the microchannel, and r1, …, rn are the radii of branches depending from the microchannel.
However Leng, in the same field of endeavor, teaches wherein the branched microchannel follows Murray’s Law (Fig. 13B and Fig. 13C, Paragraph 0052) for the purpose of lowering inlet pressure and dead volume.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Bing with the wherein the branched microchannel follows Murray’s Law of Leng, for the purpose of lowering inlet pressure and dead volume.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bing (CN 2784965 Y, translation of record), as applied to claim 9 above, and further in view of Chen et al. (CN 107811751, translation of record, hereinafter Chen).
Regarding Claim 15, Bing discloses as is set forth above but does not specifically disclose further comprising a reservoir fluidly connected to  the microchannel, wherein the reservoir has a length of 10 μm to 50 mm, a width of 10 μm to 5 mm, and a height of 10 μm to 150 μm.
However Chen, in the same field of endeavor, teaches further comprising a reservoir fluidly connected to the microchannel, wherein the reservoir has a length of 10 μm to 50 mm (Page 5, microcavity, 5-6 mm), a width of 10 μm to 5 mm (Page 5, microcavity, not less than 2.5 mm), and a height of 10 μm to 150 μm (Page 5, microcavity, 100-150 μm),  for the purpose of delivering medicine to the eye of the wearer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Bing with further comprising a reservoir fluidly connected to  the microchannel, wherein the reservoir has a length of 10 μm to 50 mm, a width of 10 μm to 5 mm, and a height of 10 μm to 150 μm of Chen, for the purpose of delivering medicine to the eye of the wearer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bing (CN 2784965 Y, translation of record), as applied to claim 9 above, in view of Chen et al. (CN 107811751, translation of record), further in view of Mi et al. (CN 109288619 A, translation of record, hereinafter Mi).
Regarding Claim 16, Bing in view of Chen discloses as is set forth above but does not specifically disclose wherein the reservoir is fluidly connected to a second microchannel embedded within the bulk polymer material, and wherein the second microchannel has an opening on the front surface or on the back surface.
However Mi, in the same field of endeavor, teaches wherein the reservoir is fluidly connected to a second microchannel embedded within the bulk polymer material, and wherein the second microchannel has an opening on the front surface or on the back surface (Fig. 3a and Fig. 3b, Page 5) for the purpose of providing unidirectional liquid flow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Bing in view of Chen with the wherein the reservoir is fluidly connected to a second microchannel embedded within the bulk polymer material, and wherein the second microchannel has an opening on the front surface or on the back surface of Mi, for the purpose of providing unidirectional liquid flow.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over by Bing (CN 2784965 Y, translation of record), as applied to claim 9 above, and further in view of Davis et al. (US 2014/0377327).
Regarding Claim 22, Hideo discloses as is set forth above, but doesn’t specifically disclose wherein the bulk polymer comprises a silicone hydrogel.
However Bing, in the same field of endeavor, teaches wherein the bulk polymer comprises a silicone hydrogel (Paragraphs 0086 and 0213) for the purpose of providing a flexible contact lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Bing with wherein the bulk polymer comprises a silicone hydrogel of Davis, for the purpose of providing a flexible contact lens.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over by Bing (CN 2784965 Y, translation of record), as applied to claim 9 above, and further in view of Marullo et al. (US 2017/0307779).
Regarding Claim 23, Hideo discloses as is set forth above, but doesn’t specifically disclose wherein the bulk polymer comprises a silicone elastomer. 
However Marullo, in the same field of endeavor, teaches wherein the bulk polymer comprises a silicone elastomer (Paragraph 0021, lines 1-10) for the purpose of providing a tint or optical filter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the contact lens of Bing with the wherein the bulk polymer comprises a silicone elastomer of Marullo, for the purpose of providing a tint or optical filter.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Marullo et al. (US 2017/0307779) in view of Hideo et al. (JPS 56161436A, translation of record).
Regarding Claim 25, Marullo discloses a method of manufacturing a contact lens comprising a microchannel or reservoir, said method comprising:
a) cast molding a first portion of curable composition in a first contact lens mold assembly comprising a male mold member (Fig. 10, 12, Paragraph 0039) and a female mold member (Fig. 10, 11, Paragraph 0039), wherein either the male mold member or the female mold member comprises a raised structure on its molding surface (Fig. 9, appendage 6 forming a channel, Paragraph 0034, lines 21-50);
b) opening the contact lens mold assembly (Fig. 10, third panel, Paragraph 0039) to provide a cured polymer having one surface adhered to either the male mold member or the female mold member and an opposite exposed surface comprising a cavity formed by the raised structure (Fig. 9, appendage 6 forming a channel, Paragraph 0034, lines 21-50);
c) filling the cavity (Fig. 9, appendage 6 forming a channel, Paragraph 0034, lines 21-50) with a dissolvable (Paragraph 0050, ethyl acetate is a good solvent for silicone elastomer) material (Fig. 9, Paragraph 0034, lines 21-50, silicone elastomer layer 2) that is insoluble in the curable composition;
d) cast molding a second portion of the curable composition in a second contact lens mold assembly comprising the mold member to which the cured polymer is adhered and a complementary mold member (Fig. 10, fourth panel, Paragraph 0039);
e) disassembling the second mold assembly to provide a polymeric lens body comprising the dissolvable material embedded therein (Fig. 10, fifth panel, Paragraph 0039); and
Marullo does not specifically disclose
f) contacting the polymeric lens body with a solvent that dissolves the dissolvable material.
However Hideo, in the same field of endeavor teaches f) contacting the polymeric lens body with a solvent that dissolves the dissolvable material (see Abstract, “…with a special solvent to dissolve and remove only the nylon filaments …”, Fig. 5, fine through holes are formed with nylon filaments are dissolved, specification, 2nd paragraph of translation), for the purpose of forming fine holes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Marullo with the f) contacting the polymeric lens body with a solvent that dissolves the dissolvable material of Hideo, for the purpose of forming fine holes.
Allowable Subject Matter
Claims 5, 17-19, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of a method of manufacturing a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the microfiber is cylindrical in shape and has an average diameter of from about 500 nm to about 50 μm or is rectangular in shape with a height 5 - 50 μm and a width of 5 μm - 5 mm.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising an array of reservoirs, wherein each reservoir is fluidly connected to at least one microchannel having a first opening located within 2 mm of the circumferential edge.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of a contact lens including, as the distinguishing feature(s) in combination with the other limitations wherein the reservoir contains a liquid comprising hydroxyethyl cellulose, polyvinylpyrrolidone, polyvinyl! alcohol, hyaluronic acid, or any combination thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrows et al. (US 2016/0066825) and Goodenough et al. (US 2013/0161846) are cited to show similar contact lenses and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872